DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 has an extraneous period “.” in line 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-21, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meerkin (US PGPub 2021/0330343; which has a provisional dated 06/08/2018, and a PCT filed 06/05/2019).
Regarding Claim 1, Meerkin teaches a scoring device configured for retention of a catheter shaft (Paragraph 0010), the scoring device comprising: 
a proximal portion (near element 214; Figures 12-13); 
a distal portion, including a distal tip (213; Paragraph 0056; Figure 12-13); 
a retention sleeve (212) extending between the proximal (214) and distal portions (213), the retention sleeve (212) having a catheter socket (lumen of element 212) configured to selectively receive and mechanically engage the catheter shaft (see Paragraphs 0056-0058; Figure 12); and 
a scoring tool (210) coupled with the retention sleeve (212) proximate to the distal portion (213; Figure 12), the scoring tool including: 
a balloon socket (lumen within element 210) configured to selectively receive a balloon of the catheter shaft (Paragraph 0056); and 
one or more scoring elements (211) extending around the balloon socket, the one or more scoring elements (211) configured to provide localized scoring to vasculature (Paragraph 0056).
Regarding Claim 2, Meerkin teaches the scoring device of claim 1, further comprising a deformable catheter port (214) included in the retention sleeve (212; Figures 12-13; Paragraph 0056-0057), wherein: 
the catheter port (214) is in communication with the catheter socket (212) (Figures 12-14B); and 
the catheter port (214) is elastically deformable and configured to receive the catheter shaft (Figure 14A; Paragraph 0058).
Regarding Claim 3, Meerkin teaches the scoring device of claim 2, wherein: 
the retention sleeve includes first (right side) and second (left side) opposed faces extending between the proximal and distal portions (Figure 12, 14A and 14B); and 
the deformable catheter port (214) includes a slot extending along the first and second opposed faces (Figures 12, 14A, 14B; Paragraph 0059).
Regarding Claim 4, Meerkin teaches the scoring device of claim 2, wherein: 
the retention sleeve (212) is configured to elastically deform, and the elastic deformation of the retention sleeve varies a socket profile of the catheter socket (Paragraph 0058); and 
elastic deformation of the retention sleeve varies a characteristic of the catheter port to facilitate passage of the catheter shaft through the catheter port (Paragraph 0058).
Regarding Claim 5, Meerkin teaches the scoring device of claim 2, wherein: 
the retention sleeve extends arcuately from a first face (right side) to a second face (left side; Figures 12, 14A and 14B); 
the catheter port (214) is located between the first face and the second face (Figures 14A and 14B); and 
the retention sleeve includes an initial configuration and a loading configuration (Figure 12; Paragraph 0058) wherein: 
in the initial configuration, the first face is proximate the second face (Figure 12); and 
in the loading configuration, the first face and second face are deformed apart relative to the initial configuration for reception of the catheter shaft (Paragraph 0058).
Regarding Claim 6, Meerkin teaches the scoring device of claim 1, wherein the retention sleeve (212) is elastically deformable, and elastic deformation of the retention sleeve varies a volume of the catheter socket (Paragraph 0056).
Regarding Claim 7, Meerkin teaches the scoring device of claim 1, wherein the distal portion includes a distal tip socket (213) configured to seat a catheter shaft distal portion (Figure 13).
Regarding Claim 8, Meerkin teaches the scoring device of claim 7, wherein the distal tip socket includes a mandrel lumen configured to pass a mandrel through the distal tip socket (see element 213 which has an open end; Figure 13).
Regarding Claim 9, Meerkin teaches the scoring device of claim 7, wherein the distal tip socket includes: 
a tapered portion configured to receive distal coupling features of the catheter shaft distal portion (Paragraph 0057 and Figure 13); and 
wherein reception of the distal coupling features aligns the catheter shaft distal portion relative to the distal tip socket and seats the catheter shaft distal portion within the distal tip socket (Paragraph 0064 and Figure 19).
Regarding Claim 10, Meerkin teaches the scoring device of claim 1, further comprising the catheter shaft (223) received in the catheter socket (see Figure 19). Alternatively see also element 214 which can be the catheter socket of element 210; Paragraphs 0062-0063; Figure 17)
Regarding Claim 11, Meerkin teaches the scoring device of claim 10, wherein the balloon of the catheter shaft extends through the balloon socket of the scoring tool, and the catheter shaft distal portion is seated with the distal tip socket (see Figure 19).
Regarding Claim 12, Meerkin teaches the scoring device of claim 10, wherein the mechanical engagement of the catheter socket with the catheter shaft constrains relative movement between the catheter shaft and the retention sleeve (Paragraph 0064 and Figure 19). Alternatively see paragraph 0064 and Figure 17 which show element 214 receives element 223 to prevent dislodgement as discussed in Paragraph 0062 and Figure 17.
Regarding Claim 13, Meerkin teaches the scoring device of claim 12, wherein relative movement includes lateral movement of the catheter shaft along a longitudinal axis of the retention sleeve (see Paragraph 0064).
Regarding Claim 14, Meerkin (in the alternate interpretation of element 12) teaches the scoring device of claim 12, wherein relative movement includes rotational movement of the catheter shaft about a longitudinal axis of the retention sleeve (central portion to element 214 revives element 223; Paragraph 0062 and Figure 17).
Regarding Claim 15, Meerkin teaches the scoring device of claim 12, wherein the mechanical engagement of the catheter socket includes the retention sleeve grasping the catheter shaft (Paragraph 0064).
Regarding Claim 16, Meerkin teaches the scoring device of claim 1, wherein the scoring tool (211) includes an initial configuration and an expanded configuration, wherein: 
in the initial configuration the scoring tool has a first tool profile (Figure 12), and 
in the expanded configuration the scoring tool has a second tool profile, the second tool profile larger than the first tool profile (Paragraph 0064).
Regarding Claim 17, Meerkin teaches the scoring device of claim 16, further comprising the balloon located in the balloon socket, wherein: 
the balloon (221) is configured to expand between a deflated configuration and an inflated configuration (Figure 12 and 19 and Paragraph 0064), and wherein: 
in the deflated configuration, the balloon has a first balloon profile and the scoring tool has the first tool profile (Figure 12 and 19); and
in the inflated configuration:
the balloon has a second balloon profile larger than the first balloon profile (Paragraph 0064 and Figure 19); and
the scoring tool has the second tool profile (Paragraph 0064).
Regarding Claim 18, Meerkin teaches the scoring device of claim 1, wherein the scoring tool is configured to expand outward in conformity with expansion of the balloon located in the balloon socket (Figure 19; Paragraph 0064).
Regarding Claim 19, Meerkin teaches the scoring device of claim 1, wherein the one or more scoring elements are included in a scoring array having two or more of the scoring elements (see Figure 21 which shoes 3 cutting elements (211)).
Regarding Claim 20, Meerkin teaches the scoring device of claim 19, wherein: the scoring array has a first scoring section with a first scoring element profile (elongated profile; figure 21); and the scoring array has a second scoring section (217) with a second scoring element profile (Figure 21), the second scoring element profile different than the first scoring element profile (see Figure 21 in which the elongated profile is different than the diamond profile_.
Regarding Claim 21, Meerkin teaches the scoring device of claim 20, wherein the first cutting scoring profile includes a first scoring element having an elongated profile (Paragraph 0021).
Regarding Claim 28, Meerkin teaches the scoring device of claim 1, wherein the retention sleeve (214) has a C-shaped cross-section (Figure 17).
Regarding Claim 29, Meerkin teaches the catheter assembly of claim 1, wherein the scoring device includes an expansion region (217) having one or more expansion ribbons configured to expand in conformance with the balloon in the balloon socket (Paragraph 0065; Figure 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meerkin (US PGPub 2021/0330343 as applied to claim 21 above, and further in view of Evans (US PGPub 2001/0031981)
Regarding Claim 22, Meerkin teaches the scoring device of claim 21, but fails to disclose wherein the second scoring element profile includes a second scoring element having a helical profile.
Evans discloses a similar device having a second scoring element (28) having a helical profile (Figure 2; Paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scoring element of Meerkin to have the shape taught by Evans, for the advantage of providing a cutting element which can deflect laterally to accommodate curvature (Paragraph 0062).
Regarding Claim 23, the combination of references disclosed above teaches the scoring device of claim 22, wherein Meerkin teaches the first scoring element is coupled with the second scoring element (see Figure 21).
Regarding Claim 24, the combination of references disclosed above teaches the scoring device of claim 23, wherein Meerkin teaches further comprising a third scoring section having a third scoring element profile, the third scoring element profile including a third scoring element, wherein the third scoring element is coupled with the second scoring element (see Figure 21).
Regarding Claim 26, the combination of references disclosed above teaches the scoring device of claim 23, wherein Meerkin teaches: the first scoring element is coupled with a first end of the second scoring element; and the third scoring element is coupled with a second end of the second scoring element (see Figure 21).
Regarding Claim 27, the combination of references disclosed above teaches the scoring device of claim 20, wherein Evans teaches the first scoring element profile includes a first scoring element having a helical profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scoring element of Meerkin to be helical, as taught by Evans, for the advantage of providing a cutting element which can deflect laterally to accommodate curvature (Paragraph 0062).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meerkin (US PGPub 2021/0330343 and Evans (US PGPub 2001/0031981) as applied to claim 23 above, and further in view of Ogle (US PGPub 2017/0056061).
Regarding Claim 25, the combination of references disclosed above teaches the scoring device of claim 23, but fails to disclose wherein the third scoring element has the elliptical profile.
Ogle teaches a thrombectomy device which has a third scoring element (218) has the elliptical profile (Paragraph 0082; Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of references such that the third scoring element is elliptical, as taught by Ogle, for the advantage of providing an element which limits radial expansion to avoid unnecessary cutting (Paragraph 0082). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771